           Case 1:20-cv-00417-LM Document 9 Filed 02/02/21 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE


Kenneth Hannibal Hart, Sr.

      v.                                          Case No. 20-cv-417-LM

Irene Brown Hart Rowe, et al.




                                     ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated January 8, 2021. Plaintiff's Motion to Remove

Multiple Defendants (doc no. 7)is granted and preliminary review

of the Complaint (1), pursuant to 28 U.S.C. §1915, shall

continue only with the following defendants: Irene Brown Hart

Rowe; Kenneth Leon Hart; John Doe Bank, Hawthorne, FL; Jane Doe

bank teller, Hawthorne, FL; John Doe identity theft fraud

impersonator, Hawthorne, FL. “‘[O]nly those issues fairly raised

by the objections to the magistrate's report are subject to

review in the district court and those not preserved by such

objection are precluded on appeal.’”          School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,
           Case 1:20-cv-00417-LM Document 9 Filed 02/02/21 Page 2 of 2



failure to file a specific objection to magistrate's report will

waive the right to appeal).


                                           ____________________________
                                           Landya B. McCafferty
                                           Chief Judge

Date: February 2, 2021



cc: Kenneth Hannibal Hart, Sr., pro se
